62 So.3d 684 (2011)
Rayfield LANE, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-2476.
District Court of Appeal of Florida, Fifth District.
June 3, 2011.
Rayfield Lane, Wewahitchka, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Appellant challenges the summary denial of the petition for mandamus wherein he sought records pertaining to an appeal from the Circuit Court of the Eighteenth Judicial Circuit. The records attached to the petition indicate that this Court affirmed the appeal on May 5, 1982. The circuit court denied the petition based upon the erroneous assumption that the appeal was taken to the Fourth District Court of Appeal, handled by the public defender in that district and that the trial court had no jurisdiction over the West Palm Beach Public Defender. The State acknowledges that this conclusion by the trial judge was erroneous but urges, nevertheless, that we affirm based upon the "Tipsy Coachman Doctrine." On the limited record that we have before us, we decline to affirm on that basis. Therefore, we reverse and remand this cause for further proceedings before the trial court.
REVERSED and REMANDED.
MONACO, C.J., SAWAYA and TORPY, JJ., concur.